Citation Nr: 0518703	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to June 1974.  
The veteran died in October 1975.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which declined to reopen the 
appellant's previously denied claim of entitlement to service 
connection for the veteran's cause of death.


FINDINGS OF FACT

1.  In November 1977, the RO denied the appellant's claim for 
service connection for the veteran's cause of death.  The 
appellant did not appeal that decision.

2.  The last final (unappealed) disallowance of the 
appellant's attempt to reopen the claim was in May 2000, for 
a lack of new and material evidence.

3.  Evidence received since the May 2000 rating decision does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, declining to reopen the 
claim for service connection for the veteran's cause of 
death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for the veteran's 
cause of death is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for the 
veteran's cause of death.  In this context, the Board notes 
that a substantially complete application was received in 
January 2002.  In February 2002, prior to its adjudication of 
this claim, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the claimant of information and evidence 
necessary to reopen the claim; information and evidence 
necessary to substantiate the merits of the cause of death 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the claimant was not instructed 
to "submit any evidence in her possession that pertains to 
the claim," she was advised to notify VA of any information 
or evidence she wished VA to retrieve for her.  Thus, the 
Board finds that the content and timing of the February 2002 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
with respect to her claim for benefits.  In a claim to 
reopen, such as the cause of death claim in this case, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  As discussed above, the AOJ 
complied with VA's notification requirements, informing the 
appellant of the information and evidence needed to 
substantiate her claim.  She, in turn, did not identify any 
further sources of information or evidence which would 
support her claim.  

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant.


New & Material Evidence for Cause of Death Claims

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death, which was a 
self-inflicted gunshot wound to the head.  She contends that 
the veteran suffered from post-traumatic stress disorder and 
mental duress due to his service, which in turn caused him to 
commit suicide.  

Service connection may be established for the cause of a 
veteran's death when the evidence demonstrates that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. 
§§ 1110 and 1131; 38 C.F.R. § 3.303(a) (2004).  

By rating decision in November 1977, the RO denied the 
appellant's claim on the basis that there was no evidence of 
treatment, diagnosis, or complaint of psychiatric illness in 
service.  It further pointed out that there was no evidence 
of treatment or diagnosis of psychosis within a one year 
period of separation.  The evidence of record at that time 
consisted of the veteran's service medical records, his death 
certificate, and a statement by the widow that he had 
attempted to seek treatment, but in fact did not receive any.  
The appellant did not appeal the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The appellant attempted to reopen her claim in October 1991, 
and was denied for a lack of new and material evidence.  Both 
the Board and the Court of Veterans Appeals (now the Court of 
Appeals for Veterans' Claims) affirmed the RO's decision 
declining to reopen her claim.  Again, in January 2000, the 
appellant attempted to reopen the claim, and was denied by 
rating decisions dated in March and May 2000.

Most recently, in January 2002, the appellant submitted a 
personal statement in an attempt to reopen the claim, which 
relies on the doctrine of reasonable doubt and points to the 
VA regulation found at 38 C.F.R. § 3.302 that states that 
suicide is considered to be evidence of mental unsoundness.  
She also references occasions before his death during which 
the veteran displayed bizarre behavior, to include incidents 
during service.  This latest claim is the subject of the 
appeal now before the Board.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in January 2002, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the appellant to 
reopen her claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

While the appellant's arguments regarding her interpretation 
of the doctrine of reasonable doubt and the application of 
38 C.F.R. § 3.302 regarding suicide are new, they are not 
material in that they do not provide evidence that relates to 
an unestablished fact necessary to substantiate the claim.  
Specifically, to reopen, the appellant must submit competent 
medical evidence that the veteran manifested a mental 
disorder during, or a psychosis within one year of separation 
from, service, which would then need to be medically linked 
to his suicide.  While it is true that the act of suicide is 
considered by VA to be evidence of mental unsoundness, it 
does not represent the requisite medical evidence of a mental 
disorder specifically related to the veteran's active duty 
military service. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the merits of an issue 
material to the determination of the matter, such doubt will 
be resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004). 

In this case, the Board finds that there is not a balance of 
evidence, but instead, that the preponderance of the evidence 
is against the appellant's claim.  Therefore, the benefit of 
the doubt provision does not apply.

The Board is sympathetic to the appellant's loss; however, it 
is unable to find that new and material evidence has been 
submitted sufficient to reopen her claim.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for the veteran's cause of death is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


